Case 2:18-cv-08074-CBM-AS Document 95 Filed 06/11/19 Page 1 of 3 Page ID #:753



  1    Elizabeth M. Thomas (Admitted Pro Hac Vice)
       The Kanthaka Group
  2    1465 North Union Blvd., Suite 100
       Colorado Springs, CO 80909
  3     Tel: 719-633-2222
        emthomas.mfte@gmail.com
  4
       Avery Tam, Esq. (SBN 247900)
  5    Law Office of James Tam
       428 S. Atlantic Blvd., Suite 305
  6    Monterey Park, CA 91754
        Tel: (626) 288-9922
  7     avery.tam@gmail.com
  8    Attorneys for Plaintiff/Appellants
       Arthur Lee Alfred, II, Ezequiel
  9    Martinez, Jr., and Tova Laiter
 10
 11                       UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 12
 13
       ARTHUR LEE ALFRED II,                    Case Number: 2:18-cv-08074-CBM-ASx
 14    EZEQUIEL MARTINEZ, JR.,
       AND TOVA LAITER,                         Hon. Consuelo B. Marshall
 15                                               United States District Judge
 16      Plaintiffs,                            NOTICE OF APPEAL
 17      v.

 18    The WALT DISNEY COMPANY,
       et. al.,
 19      Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                -1-
                                          NOTICE OF APPEAL
Case 2:18-cv-08074-CBM-AS Document 95 Filed 06/11/19 Page 2 of 3 Page ID #:754



  1                                 NOTICE OF APPEAL
  2
           Notice is hereby given that Arthur Lee Alfred, II, Ezequiel Martinez, Jr., and
  3
  4   Tova Laiter, (Plaintiffs) in the above-named case, hereby appeal to the United
  5   States Court of Appeals for the Ninth Circuit from the Order Re: Defendants’
  6
      Motion to Dismiss Plaintiffs’ Complaint (ECF Dkt. No. 93), dated 13 May 2019,
  7
  8   and the Judgement based thereon, dated 15 May 2019 (ECF Dkt. No. 94), by which
  9   the Court dismissed the Complaint of the Plaintiffs, in its entirety, under Federal
 10
      Rule of Civil Procedure Rule 12(b)(6).
 11
 12
 13   Dated: June 11, 2019.                     Respectfully Submitted,
 14
                                                Elizabeth M. Thomas
 15                                             The Kanthaka Group
 16
                                                Avery Tam
 17                                             The Law Office of James Tam
 18
                                                By: /s/ Avery Tam
 19                                             Attorneys for Plaintiff/Appellants
 20                                             Arthur Lee Alfred, II, Ezequiel
                                                Martinez, Jr., and Tova Laiter
 21
 22
 23
 24
 25
 26
 27
 28
                                                -2-
                                        NOTICE OF APPEAL
Case 2:18-cv-08074-CBM-AS Document 95 Filed 06/11/19 Page 3 of 3 Page ID #:755



  1                       PROOF OF SERVICE BY ECF SYSTEM
  2
           I certify that on the date of the filing of the foregoing document, as reflected on
  3
  4   the header inserted by the court’s ECF/PACER system, a true and correct copy of it
  5   is being served upon each attorney of record in the above-captioned matter; and the
  6
      original upon the Clerk of Court by way of the court’s ECF/PACER system.
  7
  8                                                     /s/ Avery Tam
                                                      Avery Tam
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                -3-
                                        NOTICE OF APPEAL
